Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group 2, claims 16-25, drawn to a method for producing a complex geometric component containing silicon carbide, in the reply filed on 12/06/2021 is acknowledged.  The traversal is on the ground(s) that the special technical feature makes a contribution over the art because Yi does not read on the special technical feature as elected which must provide a green body based on silicon carbide.  This is not found persuasive because of the 103 rejection detailed below.
The requirement is still deemed proper and is therefore made FINAL.
Claims 26-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/06/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the green body containing carbon" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 17 depends upon claim 16, which is directed to a green body based on silicon carbide per the response to the restriction requirement dated 12/06/2021. For the purposes of examination, claim 17 will be interpreted as further limiting the silicon carbide based green body of claim 16 to additionally require that the body further comprises carbon, unless further clarified by Applicant during the course of prosecution. Appropriate action is required. 
Claim 18 is rejected because it depends upon rejected claim 17. 
Claim Objections
Claims 21-22 and 25 are objected to for containing otherwise allowable subject matter, yet being written in dependent format. Claims 21-22 and 25 would be allowable if rewritten in independent format. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (CN107098714 with reference to machine translation, hereinafter referred to as Lu).
Regarding claim 16, Lu discloses a method for producing a complex geometric component containing silicon carbide (see Lu at Page 1, line 10 of the machine translation, disclosing a manufacturing method of silicon cabride-based ceramic parts based on 3DP additive manufacturing. Examiner notes that 3DP correlates to 3-D printing), comprising the following steps: a) providing a green body based on silicon carbide, which has been produced by means of a 3D-printing process (see Lu at Page 4, lines 156-158, disclosing a silicon carbide-based green body) and (See Lu at Page 4, lines 136-138, disclosing a 3DP printing device is used), and b) post-compressing the green body by means of chemical vapour 
Regarding claim 19, Lu discloses the chemical vapour infiltration according to step b) is carried out using a carbon-containing gas (see Lu at Page 4, lines 156-157, disclosing trichloromethylsilane is used in the chemical vapor infiltration. Examiner notes trichloromethylsilane is commonly referred to as methyltrichlorosilane, which contains carbon per the "methyl" component of the compound's name).
Claim(s) 16, 23, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schoenfeld et al. (US20160052829, hereinafter referred to as Schoenfeld).
Regarding claim 16, Schoenfeld discloses a method for producing a complex geometric component containing silicon carbide (see Schoenfeld at Claim 1, disclosing a method for producing a molded body having a silicon carbide support matrix … containing silicon carbide … is built in layers.), comprising the following steps: a) providing a green body based on silicon carbide, which has been produced by means of a 3D-printing process (see Schoenfeld at [0051] which discloses that being built in layers means a 3D printing method)., and b) post-compressing the green body by means of chemical vapour infiltration (see Schoenfeld at [0020], disclosing infiltration of the silicon carbide support matrix 
Regarding claim 23, Schoenfeld discloses wherein after step a) an impregnation of the green body takes place by means of an impregnation agent selected from the group consisting of a phenolic resin, a furan resin, a sugar solution, a cellulose solution, a starch solution or a pitch (see Schoenfeld at Claim 10, which discloses phenolic resins and furan resins are used to infiltrate the silicon carbide support matrix).
Regarding claim 24, Schoenfeld discloses wherein after impregnation a carbonising step of the green body takes place (see Schoenfeld at Claim 7, disclosing that after infiltration of the silicon carbide matrix, pyrolysis transforms the polymer into carbon). Examiner notes that pyrolysis correlates with carbonizing.
Claim(s) 16 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yan et al. (US20190330119, hereinafter referred to as Yan).
Regarding claim 16, Yan discloses a method for producing a complex geometric component containing silicon carbide (see Yan at the Abstract, disclosing a method of preparing a C/SiC composite part. Examiner notes that SiC correlates with silicon carbide.), comprising the following steps: a) providing a green body based on silicon carbide, which has been produced by means of a 3D-
Regarding claim 20, Yan discloses the chemical vapour infiltration according to step b) is carried out at a temperature between 950°C and 1400°C (see Yan at [0055], disclosing the primary C/SiC composite material was densified by a chemical vapor infiltration method at 1200°C.).
Allowable Subject Matter
Claims 21-22 and 25 contain subject matter which appears allowable over the closest prior art, and would be allowable if rewritten in independent format.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731